03/07/2022



                                                              Case Number: DA 21-0426




                                        OF MONTANA
      IN THE SUPREME COURT OF THE STATE

                   Supreme Court Cause No. DA 21-0426

FLYING T RANCH, LLC.,               )
                                    )
     Plaintiff and Appellee,      )       ORDER EXTENDING
                                 )        DEADLINE TO FILE
     v.                           )       BERT WILLIAMS,DEBRA
                                  )       WILLIAMS,CONNIE HIX,AND
                                  )       LISA ANDERSON ANSWER BRIEF
                                  )
CATLIN RANCH,LP.,                 )
                                  )
        Defendant and Appellant, )
                                  )
MEAGHER COUNTY BY &               )
THROUGH ITS COMMISSIO          N, )
SCOTTJACKSON,LYNN                 )
JACKSON, DEBRA WILLIA         MS, )
LISA ANDERSON,BERT                )
WILLIAMS & CONNIE HIX      ,      )
                                    )
     Defendants and Appellees,      )
                                    )
CATLIN RANCH,LP,                    )
                                    )
      Cross-Claimant & Appellant,

      v.

DEBRA WILLIAMS, LISA
ANDERSON, BERT WILLIAMS,
and CONNIE HIX,
                                    )
      Cross-Claim Defendants and    )
      Appellees.                    )
                                                    iams, Bert Williams, Connic,
       BEFORE the Court is Appellees Debra Will

                                          extend the deadline to file their Answer
Hix and Lisa Anderson's first motion to

                                             For good cause shown, it is here by
Brief. It is unopposed by the other parties.

ORDERED:

                                                          Williams, Connie
       The deadline for Appellees Debra Williams, Bert

                                                  f is extended to and including
Hix and Lisa Anderson to file their Answer Brie

April 11, 2022.

       DATED this                day of March, 2022




 cc:
        Rachel A. Taylor
        Hanna Warhank
        Matt Williams
        Yuko J. Voyich
        Kelly Voyich
        Brian K. Gallik
        Jim Lippert




                                                                         Electronically signed by:
                                                                            Bowen Greenwood
                                                                        Clerk of the Supreme Court
                                                                               March 7 2022